Martin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment on their promissory note. The only questions presented for our solution relate to the legality of the endorsement, and the demand.
1. The note was made payable to the order of Joshua Fisher, at his counting-house, in New-York, who afterwards took into partnership his brother, Henry Fisher, and traded under the firm of J. & H. Fisher. The endorsement is in the hand-writing of Henry Fisher, who made it in the name of the firm, as attorneys of Joshua Fisher, w7ho was then absent, and is proved to have given his power of attorney to the firm. The jury, in our opinion, correctly considered the endorsement as valid.
2- The demand was made at the counting-house, which, was that of Joshua Fisher, at the time the note was made, but had become that of the firm at the maturity of the note.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.